      4:19-cv-03532-TMC          Date Filed 05/06/21       Entry Number 95         Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

 Darnell Curtis Riley a/k/a Darnell C. )
 Riley,                                )
                                       )
                     Plaintiff,        )
                                       )              Civil Action No. 4:19-cv-03532-TMC
 vs.                                   )
                                       )                              ORDER
 Bryan Koon, Sheriff; and Kevin Jones, )
 Major,                                )
                                       )
                      Defendants.      )
 _________________________________)

       Plaintiff Darnell Curtis Riley (“Plaintiff”), a state prisoner proceeding pro se and in forma

pauperis, brought this action pursuant to 42 U.S.C. § 1983 alleging the Defendants violated his

constitutional rights. (ECF Nos. 1, 2, 9). The case was referred to a magistrate judge for all pretrial

proceedings pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(d) (D.S.C.).

On January 29, 2021, Defendants filed a joint motion for summary judgment arguing Plaintiff

failed to exhaust his administrative remedies before filing this action. (ECF No. 74). On March

22, 2021, Plaintiff filed a response in opposition to Defendants’ motion (ECF No. 84), and

Defendants filed a joint reply (ECF No. 85). Now before the court is the magistrate judge’s Report

and Recommendation (“Report”), recommending the court grant Defendants’ motion for summary

judgment. (ECF No. 86). Plaintiff filed objections to the Report, (ECF No. 93), and this matter is

now ripe for review.

                                         BACKGROUND

       In the Report, the magistrate judge sets forth the relevant facts and legal standards, which

are incorporated herein by reference. (ECF No. 86 at 1–4). Briefly, Plaintiff is currently detained

at the Lexington County Detention Center (“LCDC”). See (ECF Nos. 1 at 2; 1-2). Plaintiff alleges


                                                  1
      4:19-cv-03532-TMC         Date Filed 05/06/21       Entry Number 95        Page 2 of 7




that any mail address to an inmate at LCDC “must be received at a[] [Smart Communications] off-

site facility, scanned into an electronic format, then delivered through kiosk to the [LCDC],

without there being any publicly accessible policy to guid[e] and inform me of rights[] and

protections I may have in compulsory use of service in order that I may receive mail.” (ECF No.

1 at 5). Plaintiff further alleges that it is “unclear at which Smart Communications mails

processing center location LCDC inmate mail is, in fact, being received and by whom scanned into

electronic format, and then delivered through kiosk to LCDC.” Id. at 6. Plaintiff, therefore, alleges

that LCDC’s contract with Smart Communications to process inmate mail violated Plaintiff’s

constitutional rights. See generally id. For relief, Plaintiff seeks “a preliminary injunction

enjoining the Defendants from further using Smart Communications to process regular inmate

postal mail until an official decision is issued in this case[,]” and an “order that the term and

conditions of postal mail processing agreement must be made available through kiosk posting.”

Id. at 9.

                                   STANDARD OF REVIEW

        The recommendations set forth in the Report have no presumptive weight, and this court

remains responsible for making a final determination in this matter. Wimmer v. Cook, 774 F.2d

68, 72 (4th Cir. 1985) (quoting Mathews v. Weber, 423 U.S. 261, 270–71 (1976)). The court is

charged with making a de novo determination of those portions of the Report to which a specific

objection is made, and the court may accept, reject, modify, in whole or in part, the

recommendation of the magistrate judge or recommit the matter with instructions. 28 U.S.C. §

636(b)(1). However, the court need only review for clear error “those portions which are not

objected to—including those portions to which only ‘general and conclusory’ objections have been

made[.]” Dunlap v. TM Trucking of the Carolinas, LLC, 288 F. Supp. 3d 654, 662 (D.S.C. 2017).




                                                 2
      4:19-cv-03532-TMC          Date Filed 05/06/21       Entry Number 95         Page 3 of 7




“An objection is specific if it ‘enables the district judge to focus attention on those issues—factual

and legal—that are at the heart of the parties’ dispute.’” Id. at 662 n.6 (quoting United States v.

One Parcel of Real Prop., With Bldgs., Appurtenances, Improvements, & Contents, Known As:

2121 E. 30th St., Tulsa, Okla., 73 F.3d 1057, 1059 (10th Cir. 1996)). On the other hand, objections

which merely restate arguments already presented to and ruled on by the magistrate judge or the

court do not constitute specific objections. See, e.g., Howard v. Saul, 408 F. Supp. 3d 721, 726

(D.S.C. 2019) (noting “[c]ourts will not find specific objections where parties ‘merely restate word

for word or rehash the same arguments presented in their [earlier] filings’”); Ashworth v.

Cartledge, Civ. A. No. 6:11-cv-01472-JMC, 2012 WL 931084, at *1 (D.S.C. March 19, 2012)

(noting that objections which were “merely almost verbatim restatements of arguments made in

his response in opposition to Respondent’s Motion for Summary Judgment . . . do not alert the

court to matters which were erroneously considered by the Magistrate Judge”). Furthermore, in

the absence of specific objections to the Report, the court is not required to give any explanation

for adopting the magistrate judge’s recommendation. Greenspan v. Brothers Prop. Corp., 103 F.

Supp. 3d 734, 737 (D.S.C. 2015) (citing Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983)).

       Additionally, since Plaintiff is proceeding pro se, this court is charged with construing his

filings liberally in order to allow for the development of a potentially meritorious case.

See Erickson v. Pardus, 551 U.S. 89, 94, 127 S. Ct. 2197, 2200, 167 L. Ed. 2d 1081 (2007); Martin

v. Duffy, 858 F.3d 239, 245 (4th Cir. 2017) (noting that “when confronted with the objection of a

pro se litigant, [the court] must also be mindful of [its] responsibility to construe pro se filings

liberally”). This does not mean, however, that the court can ignore a pro se party’s failure to allege

or prove facts that establish a claim currently cognizable in a federal district court. See Stratton v.

Mecklenburg Cty. Dep’t of Soc. Servs., 521 Fed. App’x 278, 290 (4th Cir. 2013) (quoting Beaudett




                                                  3
      4:19-cv-03532-TMC         Date Filed 05/06/21       Entry Number 95        Page 4 of 7




v. City of Hampton, 775 F.2d 1274, 1277–78 (4th Cir. 1985) (noting that “‘district judges are not

mind readers,’ and the principle of liberal construction does not require them to ‘conjure up

questions never presented to them or to construct full-blown claims from sentence fragments’”).

                                          DISCUSSION

       In his Report, the magistrate judge recommends that the court grant Defendants’ motion

for summary judgment and dismiss Plaintiff’s action for failure to exhaust his administrative

remedies. (ECF No. 86 at 11). The magistrate judge recognized that the Prison Litigation Reform

Act (“PLRA”), 42 U.S.C. § 1997e(a), “requires that a prisoner exhaust the available administrative

remedies before filing a [§] 1983 action concerning conditions of his confinement.” (ECF No. 86

at 7 (internal footnote omitted)). The magistrate judge also noted “[t]he United States Supreme

Court has held that ‘Congress has mandated exhaustion clearly enough, regardless of the relief

offered through administrative procedures.’” Id. (quoting Booth v. Churner, 532 U.S. 731, 741

(2001)).   Thus, the magistrate judge concluded that “[a] failure to exhaust all levels of

administrative review is not ‘proper exhaustion’ and will bar actions filed by inmates under any

federal law, including § 1983.” Id. at 8 (citing Woodford v. Ngo, 548 U.S. 81, 126 S. Ct. 2378,

2386 (2006)).

       Having discussed the proper standard for exhaustion, the magistrate judge set forth the

administrative grievance process for LCDC as well as Plaintiff’s grievance history during his time

at LCDC, based on the uncontroverted affidavit of Jeremy Vetter, an administrative lieutenant for

LCDC, which Defendants attached to their motion for summary judgment. Id. at 4–7 (citing ECF

No. 74-5). Specifically, the magistrate judge detailed all seven grievances Plaintiff had filed as of

March 1, 2020, “none of which ra[i]sed the allegations raised in the complaint.” Id. at 6. The

magistrate judge then considered Plaintiff’s response in opposition to summary judgment in which




                                                 4
         4:19-cv-03532-TMC               Date Filed 05/06/21           Entry Number 95   Page 5 of 7




Plaintiff asserts that he exhausted all administrative remedies with respect to his claims. Id. at 8–

9. Additionally, the magistrate judge considered the documents Plaintiff submitted in support of

his response:

                    Attached to Plaintiff’s response was a copy of the Postal Mail
                    Acknowledgement explaining that all inmate postal mail must be
                    sent to the address provided, C/o Smart Communications-Lexington
                    County Detention Center, 7001 St. Andrews Road, Columbia, SC
                    29212; a copy of a commissary request for a copy of Plaintif’s [sic]
                    W-2; a copy of a Grievance form in regards to faith based meals; a
                    copy of [V]etter’s affidavit provided by Defendants; and . . . a copy
                    of an Inmate Request Form for the LCDC dated October 14, 2019,
                    requesting information outlining the business operations protocol
                    with regard to the Smart Mail Communications service. The request
                    was responded to on October 21, 2019, and Plaintiff was told to let
                    them know if he had any other questions. However, it is noted on
                    the Inmate Request Form that it is not used to submit a grievance.

Id. at 8–9 (citing ECF No. 84-1) (internal citations omitted).

           Thus, having considered all the evidence presented by the parties, the magistrate judge

found that “Plaintiff did not submit any grievance forms in relation to the allegations raised in this

complaint with his response.” Id. at 9. Accordingly, the magistrate judge concluded that “Plaintiff

has not provided any evidence to show that he filed a grievance and appealed any response with

respect to any of his claims raised in this action[,]” id. at 9, and recommended that summary

judgment be granted for Defendants, id. at 11.

           Plaintiff raises only two objections to the Report. See (ECF No. 93). First, Plaintiff appears

to argue that the magistrate judge applied the wrong standard of review to Defendants’ motion for

summary judgment by failing “to view any permissible inferences and ambiguities to be drawn

from the underlying facts in the light most favorable to the non-moving party.” Id. at 2 (citing

United States v. Diebold, Inc., 369 U.S. 654, 655 (1962)).1 In Diebold, the United States Supreme



1
    The court notes that Plaintiff incorrectly cites Diebold as “398 U.S. 654”.


                                                             5
      4:19-cv-03532-TMC         Date Filed 05/06/21      Entry Number 95        Page 6 of 7




Court did hold that, “[o]n summary judgment[,] the inferences to be drawn from the underlying

facts contained in [the affidavits, attached exhibits, and depositions submitted] must be viewed in

the light most favorable to the party opposing the motion.” 369 U.S. at 655. However, as the

magistrate judge correctly found, Plaintiff has submitted no evidence, beyond his own self-serving

allegations, that he filed any grievance with LCDC regarding the use of Smart Communications to

process inmate mail or any other claims raised in his Complaint. See (ECF No. 86 at 9).

Consequently, there is no evidence from which any inference could be drawn in Plaintiff’s favor.

Moreover, the magistrate judge properly noted that “Plaintiff’s conclusory response to the motion

for summary judgment [asserting that he did exhaust all administrative remedies] is insufficient to

avoid summary judgment.” Id. at 10; see also, e.g., Malik v. Sligh, Civ. A. No. 5:11-cv-01064-

RBH, 2012 WL 3834850, at *5 (D.S.C. Sept. 4, 2012), aff’d, 507 Fed. App’x 294 (4th Cir. 2013)

(“Plaintiff’s self-serving contention that he submitted some Step 2 Grievance . . ., especially in

light of the uncontested evidence in the record to the contrary, is simply not enough to create a

genuine dispute as to any material fact.”). Therefore, the court finds that the magistrate judge

applied the proper standard of review to Defendants’ motion and overrules Plaintiff’s first

objection.

       In his second objection, Plaintiff argues the magistrate judge erred in concluding Plaintiff

failed to exhaust his administrative remedies because he filed grievances on July 18, 2019, August

15, 2019, and September 18, 2019. See (ECF No. 93 at 2–3). As to the September 18, 2019

grievance, the magistrate judge discussed this in his Report and correctly found that such grievance

was unrelated to Plaintiff’s claims because it concerned faith-based meals. See (ECF Nos. 86 at

8); see also (ECF No. 84-1 at 3 (grievance form dated Sept. 18, 2019 attached to Plaintiff’s

response)). With respect to the other two grievances Plaintiff claims to have submitted in July and




                                                 6
      4:19-cv-03532-TMC          Date Filed 05/06/21      Entry Number 95        Page 7 of 7




August 2019, there is no evidence in the record that any such grievances were ever filed. Plaintiff’s

“unsworn, self-serving, conclusory statements in opposition to the [Defendants’] evidence in

insufficient to stave off summary judgment.” Hawkins v. Sheppard Pratt Hosp., 32 Fed. App’x

44, 45 (4th Cir. 2002) (citing Williams v. Cerberonics, Inc., 871 F.2d 452, 455 (4th Cir. 1989)).

Thus, there is no evidence in the record from which the magistrate judge could conclude that

Plaintiff filed any grievance related to the claims alleged in his Complaint, let alone exhausted the

available administrative procedures to resolve such claims. Accordingly, Plaintiff’s second

objection is also meritless and is overruled.

       Having thoroughly reviewed the record, the Report, and Plaintiff’s objections, the court

agrees with the magistrate judge’s conclusion that Plaintiff failed to exhaust his administrative

remedies before filing suit. (ECF No. 86 at 11). Thus, the court finds no reason to deviate from

the Report’s recommended disposition. The court ADOPTS the magistrate judge’s Report, id.,

and incorporates it herein. Accordingly, Defendants’ motion for summary judgment (ECF No. 74)

is GRANTED.

       IT IS SO ORDERED.

                                                      s/Timothy M. Cain
                                                      United States District Judge
Anderson, South Carolina
May 6, 2021


                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                 7
